Citation Nr: 0819126	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating for right knee 
disability status post total right knee replacement in excess 
of 30 percent from January 1, 2006.

2.  Entitlement to an increased (compensable) disability 
rating for pleuritis and pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956, and from July 1958 to January 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal originally from an August 2004 rating decision of a 
Region Office (RO) of the Department of Veterans Affairs 
(VA).  Concerning the issue of entitlement to an increased 
rating for the veteran's right knee disability, the rating 
period remaining on appeal at this time also arises from a 
May 2005 RO rating decision which assigned the particular 
rating remaining on appeal.

This case was previously before the Board in June 2007, when 
the Board remanded these issues to the RO for further 
development of the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Both of these issues were previously remanded by the Board in 
June 2007 for VA examinations to provide appropriate 
clarification and medical findings necessary to properly rate 
the disabilities on appeal.  The requested VA examinations 
were completed in July 2007.  However, for both issues, the 
Board is compelled to remand the matter again to obtain the 
information sought in the June 2007 remand and ensure 
compliance with the June 2007 remand instructions.

Also, the Board's review of the July 2007 VA examination 
reports, in the context of the rest of the evidence of 
record, further reveals a need to obtain additional medical 
findings to provide the veteran's claims with appropriate 
appellate consideration in this case.



Right Knee

With regard to the veteran's right knee, the July 2007 VA 
examination report was the first VA examination performed to 
evaluate the severity of right knee disability subsequent to 
the one-year period following the veteran's November 2004 
right knee replacement surgery.

Effective from the date of the surgery, the RO has evaluated 
the right knee disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  Under that code, after prosthetic replacement of 
a knee joint, a 100 percent rating is assigned for one year 
following implantation of the prosthesis.  Thereafter, a 60 
percent rating is assigned if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the knee is rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262, with a 
minimum rating of 30 percent.

The Board's June 2007 remand requested, among other things, 
that a VA examination of the veteran's knee "indicate 
whether there is severe painful motion or weakness."  
However, the resulting July 2007 VA examination report 
addressing the right knee does not provide a clear answer to 
this essential question.  The examination report frequently 
references pain as a significant element of the right knee 
symptomatology, but does not present a clear statement as to 
whether the pain may be characterized as "severe."  It is 
essential that this ambiguity be addressed in order for 
appropriate appellate consideration to proceed, particular 
with regard to application of Diagnostic Code 5055.  A 
medical finding addressing this question must be obtained to 
ensure compliance with the requirements of the Board's June 
2007 remand; the Board is under a duty to ensure compliance 
with the terms of its prior remands.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The July 2007 VA examination report addressing the right knee 
disability appears to have focused primarily upon "looking 
for loosening of components" in the knee prosthesis, rather 
than evaluating the severity of symptomatology necessary for 
rating purposes.  The report shows that the veteran's 
complaints featured "pain and limited motion" and "his 
[activities of daily living] are affected in that 
weightbearing activities and arising from a seated position 
are painful."  The veteran additionally reported that 
"flexing his knee is painful."  The pertinent July 2007 VA 
examination report indicates the examiner's finding that 
"Range of motion of the right knee is 5 to 70 degrees of 
flexion with pain.  He is tender diffusely about the knee."  
The examiner further characterized the right knee as 
manifesting "limited, painful motion."

The Board observes that the veteran's descriptions of 
symptomatology feature complaints of pain producing 
functional limitation in his right knee.  When evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.  However, although the July 
2007 VA examiner reported a range of motion "with pain" and 
further noted diffuse tenderness in the right knee, the 
degree of any functional loss due to pain was not reported.  
The Board notes that the rating criteria provide for 
disability ratings in excess of 30 percent if, for instance, 
the range of extension of a knee is sufficiently functionally 
limited.

The veteran's contentions have consistently indicated 
functional deficit in the use of his right knee due to pain 
beyond that reflected by his absolute range of motion.  
However, the July 2007 VA examination report did not include 
enough information regarding any additional loss of motion or 
function due to pain, fatigability, or weakness.  Without 
such medical data, the Board is unable to properly apply the 
diagnostic criteria applicable to the veteran's right knee 
disability.  More significantly, however, the July 2007 VA 
examination report did not clearly address whether the noted 
pain and weakness in the veteran's surgically replaced right 
knee is medically characterized as "severe" (rather than 
"intermediate" in degree) to permit evaluation under 
Diagnostic Code 5055.  A new examination must be accomplished 
to permit appropriate appellate review of the veteran's right 
knee disability rating.



Pleuritis and Pneumonia

In 1956, after the veteran's earlier period of service, the 
RO granted the veteran service connection for pleuritis and 
pneumonia.  The veteran has had recurrent pneumonia on 
numerous occasions during and after his later period of 
service.  In 1976, the RO denied service connection for 
bronchitis.  A VA examination in May 2004 included pulmonary 
function tests (PFTs).  The examiner found chronic bronchitis 
and chronic obstructive pulmonary disease (COPD).  In the 
August 2004 rating decision, the RO denied an increased 
rating for pleuritis and pneumonia, indicating that the only 
current findings are mild bronchitis, for which the veteran 
was not service connected.

The veteran had PFTs in May 2004 and again in June 2005.  
Without further comment, the Board notes that the results of 
the May 2004 and June 2005 PFTs may have been supportive of 
the claim for an increased rating if the shown deficits were 
medically attributed to the veteran's service-connected 
respiratory diagnoses.  In the Board's June 2007 remand, the 
Board found that it was not clear from the examination 
reports whether the COPD found in those tests was a 
manifestation of the service-connected pleuritis and 
pneumonia.  The Board remanded the issue for a VA examination 
for clarification.

Specifically, the June 2007 Board remand directed that the VA 
respiratory examination report should "clearly report all 
respiratory symptoms and offer an opinion as to what symptoms 
are attributable to the service-connected pleuritis and 
pneumonia."  The resulting July 2007 VA respiratory 
examination presents objective findings from physical 
examination which revealed "clear lungs bilaterally with no 
rales, ronchi, or wheezes and normal breath sounds 
throughout.  He has no evidence of pulmonary hypertension, 
right ventricular hypertrophy, cor pulmonae, or congestive 
heart failure."  Other objective findings were also 
essentially normal, and no PFTs were performed.

The Board finds that the July 2007 VA respiratory examination 
report does not sufficiently "report all respiratory 
symptoms and offer an opinion as to what symptoms are 
attributable to the service-connected pleuritis and 
pneumonia."  In part, this seems to be a result of the fact 
that the July 2007 VA examination did not reveal substantial 
respiratory symptomatology manifesting at the time of 
examination.  However, the results of the May 2004 and June 
2005 PFTs documented highly pertinent respiratory deficits 
which the July 2007 report does not adequately discuss or 
attribute to a diagnosis.  As the July 2007 VA examination 
did not include its own PFTs, and did not provide any opinion 
as to whether the deficits shown in past PFT results were 
attributable to a service-connected diagnosis, the Board 
cannot find that the essential medical question asked in the 
June 2007 remand directions has been answered.  A new 
examination is necessary to ensure compliance with the 
requirements of the Board's June 2007 remand; the Board is 
under a duty to ensure compliance with the terms of its prior 
remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board additionally notes, in passing, that the July 2007 
VA respiratory examiner did attribute the veteran's 
"intermittent pleuritic chest pain" to "pleural adhesions, 
from his previous history of pneumonia."  The Board also 
observes that the July 2007 report indicates that the 
veteran's most recent episode of recurrent pneumonia was 
"two years ago," which may suggest that the veteran's June 
2005 PFTs were performed at a time proximate to this 
recurrence of the pneumonia.  The Board believes that these 
facts raise additional medical questions to be addressed in 
new VA examination report in order to most appropriately 
evaluate the nature and severity of the veteran's service-
connected respiratory disability.  The Board believes that it 
is reasonable to obtain updated PFT data to most adequately 
evaluate the current severity of any current deficit in 
respiratory function which may be attributable to service-
connected disability.

Vazquez-Flores v. Peake

Finally, the Board also notes that during the pendency of 
this appeal, on January 30, 2008, the Court issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which outlined the notice requirements for an 
increased-compensation claim under 38 U.S.C.A. § 5103(a).  
Since the Board is remanding this case for other matters, it 
is reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
provide proper VCAA notice with respect to 
the increased rating claim(s) that 
includes: (1) notification that the 
claimant must provide (or ask the 
Secretary to obtain), medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life; (2) 
at least general notice of any specific 
measurement or testing requirements needed 
for an increased rating if the Diagnostic 
Code contains rating criteria that would 
not be satisfied by demonstrating only a 
general worsening or increase in severity 
of the disability and the effect of that 
worsening has on the claimant's employment 
and daily life; (3) notification that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) notification of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  The veteran should be scheduled for an 
appropriate examination of his right knee.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  After examination 
of the veteran and review of the claims 
file, the examiner is asked to respond to 
the following:

a)  The examiner should clearly report 
limitation of motion in degrees.  The 
examiner should also report (in 
degrees) the point at which pain, 
supported by objective findings, 
functionally limits each range of 
motion.

b)  To the extent possible, the 
examiner is asked to identify the 
veteran's functional range of motion 
for the right knee, accounting for any 
functional loss due to pain, weakness, 
fatigue and/or incoordination, 
including during flare-ups.

c)  The examiner is asked to offer an 
opinion as to whether the veteran's 
right knee disability manifests in 
symptoms which may be medically 
characterized as "severe" rather than 
an "intermediate" degree of painful 
motion or weakness.

If any of the information requested in 
these instructions cannot be reasonably 
determined, the examiner should so state 
and discuss the reasons.

3.  The veteran should be scheduled for an 
appropriate respiratory examination to 
ascertain the level of disability 
attributable to the service-connected 
pleuritis and pneumonia.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated tests should 
be performed to permit evaluation of the 
veteran's respiratory function under the 
applicable Diagnostic Codes, including 
Diagnostic Code 6845.  The examiner is 
asked to respond to the following:

a)  Please provide a clear report 
identifying the percentage of the 
predicted value recorded for the 
veteran's Forced Expiratory Volume in 
one second (FEV-1).

b)  Please provide a clear report 
identifying the ratio between the 
veteran's FEV-1 and Forced Vital 
Capacity (FEV-1/FVC).

c)  Please provide a clear report 
identifying the percentage of the 
predicted value recorded for the 
veteran's Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)).

d)  The examiner is asked to clearly 
report all respiratory symptoms and 
functional deficits shown upon 
examination as well as those documented 
in the prior VA examination reports 
dated May 2004, June 2005, and July 
2007.  The examiner is then asked, to 
the extent reasonably possible, to 
offer an opinion as to which symptoms 
and what level of functional deficit 
are medically attributable to the 
service-connected diagnoses of 
pleuritis and pneumonia.

If any of the information requested in 
these instructions cannot be reasonably 
determined, the examiner should so state 
and discuss the reasons.

4.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and adjudicate the veteran's claims 
as appropriate.  If any claim on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



